Citation Nr: 1221421	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  06-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include of as a result of participation in Project 112 and Shipboard Hazards and Defense (SHAD) testing and as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The instant matter was previously before the Board in October 2010 and January 2012, at which times the Board remanded the claim for further development.  As discussed in further detail below, the Board finds that there was substantial compliance with the terms of the October 2010 and January 2012 remand decisions; thus, the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service.

2.  The Veteran does not have type II diabetes mellitus that is attributable to his active military service; his diabetes mellitus was not manifest to a compensable degree within one year of discharge from service.


CONCLUSION OF LAW

The Veteran does not have type II diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's application for service connection for diabetes mellitus in August 2004.  In October 2004, the RO sent to him a letter notifying him of the evidence required to substantiate his claim.  Specifically, the letter informed him of the elements of service connection, to include presumptive service connection.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  As that letter was issued prior to the issuance of a decision in Dingess, supra, it did not contain notice with regards to the Dingess elements.  A review of the record fails to reveal that the Veteran was subsequently provided with notice for how VA determines disability ratings and effective dates.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the October 2004 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) as required by Quartuccio, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim of service connection.  Although he was not provided with notice regarding the Dingess elements, service connection for diabetes mellitus is not warranted, as discussed in detail below, and, therefore, the assignment of a disability rating and effective date is not at issue in this case.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding it is the appellant, not the Secretary, who bears the burden of demonstrating any prejudice from defective preadjudicatory notice for downstream elements such as the assigned rating or effective date).

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), service personnel records, private medical records, VA treatment records, VA examination reports, statements from the Veteran, and information regarding the Veteran's participation in Project SHAD.  The Veteran elected to not have a hearing in his case.  

In compliance with the terms of the Board's October 2010 remand, the Veteran was afforded the opportunity to provide specific information regarding his Vietnam service, to include dates and locations of his claimed inland waters or river service when he served on the USS Henry B. Wilson and the USS Herbert J. Thomas, and an indication of whether he ever went ashore at any time during his service on either ship.  The Veteran responded to that request for information in December 2010.  Further, as part of its February 2012 remand, the agency of original jurisdiction (AOJ) was instructed to contact the Veteran and ask him to provide any additional information he might have to show whether he was exposed to herbicides while his ship was docked at Da Nang harbor and to undertake its own search for records from the military that might show spraying operations for herbicides in the area of Da Nang in April 1967.  A review of the record shows that the AOJ complied with those requested actions and that service records were received, but a response from the Veteran was not.  

The Veteran was also afforded VA examinations in October 2010 and May 2011 and an addendum opinion was obtained in February 2012.  Prior to arriving at opinions, the examiners reviewed the claims folder, to include the Department of Defense information about the chemical and biological agents involved in DTC Test 69-31 contained therein, interviewed the Veteran, and conducted a physical examination.  Both examiners opined that the Veteran's diabetes was not related to his Methylacetoacetate or BG exposure.  In February 2012, the clinician who provided the October 2010 opinion supplied an addendum to that opinion that considered whether the Veteran's diabetes mellitus was directly related to service, to include as based on direct exposure to herbicides, and discussed the likelihood that the Veteran's diabetes had its onset during military service.  

The Board is satisfied that the opinions contain sufficient information to address the Veteran's claim and are adequately supported by the reasons stated therein and the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (discussing requirements for an adequate VA examination).  The examination and opinion reports also comply with the terms of Boards previous remands.  See Stegall, supra.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The law further provides that there are certain diseases, such as type II diabetes mellitus, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).).

Here, the Veteran has proffered several theories of entitlement to service connection for his diabetes mellitus.  He asserts that his currently diagnosed diabetes mellitus is due to his alleged exposure to sarin gas during his participation in Project SHAD.  Alternatively, he contends that he was exposed to the herbicide Agent Orange while serving on a ship in the contiguous waters of Vietnam.  

At the outset, the Board notes that the Veteran's STRs are silent for complaints or treatment related to diabetes mellitus.  His pre-induction and separation examination reports record that his endocrine system was clinically evaluated as normal.  Results of urinalyses conducted at those times were also negative for sugar.  The Veteran's post-service medical records show treatment for diabetes mellitus, which appears to have been first diagnosed in or around 1995.  Indeed, VA medical records dated in 2005 report a 10 or 11-year history of that disease and a May 2011 VA examination report indicates that the Veteran was first diagnosed with diabetes in 1995.  While a private treatment record dated in 2003 notes a 25-year history of the disease, as discussed by the VA examiner in his February 2012 addendum opinion, even if that history was correct, the Veteran's diabetes still would not have been present until 9 years after his discharge from service.  The record also contains no nexus evidence linking type II diabetes mellitus to the Veteran's active military service.

Based on this evidence, there is no indication that type II diabetes mellitus manifested to a compensable degree within one year of the Veteran's separation from military service in 1969.  Thus, service connection is not warranted for type II diabetes mellitus on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Service connection for type II diabetes mellitus is also not warranted on a presumptive basis for diseases associated with exposure to herbicides.  In this regard, the Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) .  For purposes of this presumption, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.; see 38 C.F.R. § 3.313 (2011). 

Further, according to a VA Compensation and Pension (C&P) Service Bulletin from January 2010, VA has extended the presumption of herbicide exposure based on service "in the Republic of Vietnam" to include certain veterans not previously considered to have the requisite service.  Specifically, VA now considers those Navy veterans who served on specific "blue water" vessels known to have conducted "brown water" operations during the Vietnam war as having served "in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii).  The bulletin provides that "[i]f a veteran's service aboard one of these ships can be confirmed through military records during the time frames specified, then exposure to herbicide agents can be presumed without further development." 

A review of the Veteran's service personnel records reflects that he served aboard two ships, the USS Henry B. Wilson (DDG-7) and the USS Herbert J. Thomas, both of which performed naval gunfire support (NGFS) off the coast of Vietnam during the requisite time period.  The Veteran has asserted that he served "on a boat for some time of his Vietnam tour but that often he was sent on river details."  In his August 2006 substantive appeal, he indicated his belief that the USS Herbert J. Thomas operated on a river in Vietnam participating in NGFS between June and November 1969, but provided no information as to the specific river or inland waterway where that ship operated.  

In July 2009, the RO obtained a report from the U. S. Army and Joint Services Records Research Center (JSRCC) (formerly the U.S. Armed Service Center for Research of Unit Records (USASCRUR), which revealed that the USS Herbert J. Thomas conducted operations in the Gulf of Tonkin from July 5 to August 1, 1969, and from August 25 to September 13, 1969.  The report further indicated that the USS Herbert J. Thomas conducted NGFS operations in the coastal waters of the Republic of Vietnam from October 8 to 26, 1969, and confirmed that the USS Herbert J. Thomas had anchored off the coast of Vietnam at Nha Trang for two hours on October 8, 1969.  However, there was no evidence that the vessel docked at a port or proceeded inland at any time.  The report stated that small boat operations to the beach were conducted to receive briefings from the NGFS Liaison Officer.  The names of the individuals who went ashore were not listed or available.  (The JSRRC indicated that deck logs do not list departing passengers by name unless that individual is a very important person or a high-ranking officer.)  

In November 2010, the Veteran was sent a letter wherein he was requested to state whether he claimed any inland waters or river service for when he served on the USS Henry B. Wilson and to provide specific information as to the dates and locations of his claimed river and inland waters service aboard the USS Herbert J. Thomas.  

The Veteran responded in December 2010, stating that he "did not go ashore in Vietnam while onboard either the Henry B. Wilson . . . or the Herbert J. Thomas."  He did assert his belief that sometime between June and November 1969, the USS Herbert J. Thomas operated on inland waterways, performing harassment and interdiction.  The Veteran indicated that this lasted one or two days, but stated that he had no proof of such.  

As to the Veteran's service aboard the USS Herbert J. Thomas, that vessel is not recognized as having operated primarily or exclusively on the inland "brown water" waterways of Vietnam, nor is there any evidence establishing that it operated temporarily on the inland waterways or docked to the shore.  Indeed, the JSRRC report specifically indicates that deck logs for the USS Herbert J. Thomas do not show that the ship entered any river or waterway in the Republic of Vietnam during her NGFS operations.  Notably, despite being requested to do so, the Veteran has provided no specific information regarding the dates or locations of his claimed river and inland waters service while aboard the USS Herbert J. Thomas.  Thus, although the Veteran believes that the USS Herbert J. Thomas operated on inland waterways while he was stationed aboard that ship, the objective evidence of record simply does not support that contention.  

Further, while the USS Herbert J. Thomas is noted to have anchored off the coast of Vietnam at Nha Trang in October 1969, the VA Adjudication Procedure Manual (M21-1MR), specifically notes that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the [Republic of Vietnam] coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  M21-MR, IV.ii.1.H.28.h.  Accordingly, the Board finds that the Veteran's service aboard the USS Herbert J. Thomas does not equate to service "in" the Republic of Vietnam for purposes of the presumption of exposure to an herbicide agent during such service.

As to the Veteran's service aboard the USS Henry B. Wilson, the Veteran has not alleged that that ship operated on inland waterways.  However, according to the VA C&P service's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents, last updated in January 2012, the "USS Henry B. Wilson (DDG-7) [Guided Missile Destroyer] docked at Da Nang pier on April 2, 1967."  An entry in the Veteran's service personnel confirms that he served on the USS Henry B. Wilson in the contiguous waters of Vietnam and drew special pay for duty subject to hostile fire for the period of April 1 to 3, 1967.  Thus, the evidence shows that the Veteran was serving aboard the USS Henry B. Wilson at the time the ship was docked at Da Nang pier on April 2, 1967.  

The Board notes that the January 2010 VA C&P Service Bulletin specifically provides that "[i]n cases involving docking, the evidence must show that the Veteran was aboard at the time of docking and the Veteran must provide a statement of personally going ashore."  Thus, the question becomes whether the Veteran went ashore April 2, 1967.  As noted above, by the Veteran's own admission, he did not leave the USS Henry B. Wilson to go ashore during the time the ship was docked at Da Nang pier in April 1967.  In the absence of evidence establishing that the Veteran went ashore while the USS Henry B. Wilson was docked at Da Nang pier, and in consideration of the fact that the Veteran has not indicated that the USS Henry B. Wilson operated on the inland waterways, his service aboard that ship likewise does not equate to service "in" the Republic of Vietnam for purposes of the presumption of exposure to an herbicide agent during such service.  There is, thus, no presumption of herbicide exposure and the Veteran is not entitled to presumptive service connection for diabetes mellitus on the basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

Although the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309 are not for application, the Veteran is not precluded from presenting evidence that his diabetes mellitus related to service, to include as due to or the result of actual, as opposed to presumed, herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  In an October 2011 statement, the Veteran indicated that while he did not believe that he had left the USS Henry B. Wilson while it was docked at Da Nang pier, he did serve on deck, as his division handled the aft line during sea and anchor detail.  

The Board finds that although the Veteran stated that he served on the deck of the USS Henry B. Wilson while it was docked at Da Nang pier, he has submitted no evidence, to include his own lay assertions, suggesting that he was in fact exposed to herbicides at that time, or at any other point in time during his service.  Indeed, in response to the Board's January 2012 remand directives, the Veteran was specifically requested to provide any additional information he might have to show whether he was exposed to herbicides while his ship was docked at Da Nang harbor.  The Veteran provided no such information.  Further, in January 2012, the AOJ requested from the National Personnel Records Center (NPRC) any records that might show spraying operations for herbicides in the area of Da Nang in April 1967.  A review of the records received in response to that request fails to reveal any evidence showing that the Veteran may have been exposed to herbicides during his active military service.  Thus, there is no subjective or objective evidence of record even suggesting that the Veteran was indeed exposed to herbicides during service.  Therefore, the Board finds that the Veteran was not exposed to an herbicide agent during active military service.  

The Veteran has also proffered his theory of entitlement to service connection based on in-service exposure to sarin gas during his participation in Project SHAD.  As noted in the Board's October 2010 remand, records associated with the claims folder confirm the Veteran's participation in Project SHAD while serving aboard the USS Herbert J. Thomas during "DTC Test 69-31," which was conducted from August 19, 1968, to September 4, 1968.  The Board notes that the primary purpose of DTC Test 69-31 was to evaluate the continued effectiveness of the Shipboard Toxicology Operational Protection System of the USS Herbert J. Thomas.  During that particular test, the USS Herbert J. Thomas was challenged by five chemical vapor attacks using Methylacetoacetate, a sarin nerve agent simulant.  The test also included 11 attacks whereby the USS Herbert J. Thomas was enveloped with the nonpathogenic biological aerosol, Bacillus globigii (BG), which is now known as Bacillus subtilis var. niger.

In its October 2010 remand decision, the Board instructed that the Veteran was to be afforded a VA examination to determine the etiology of his diabetes mellitus, type II, to include consideration of whether that disease may be related to his in-service exposure to the chemical and biological agents involved in DTC Test 69-31.  The Veteran was examined that same month, which examination included a review of the claims folder and current medical literature.  The examiner stated that current medical literature failed to reveal evidence supporting a causal and/or direct relationship between the Veteran's type II diabetes and his in-service exposure to chemical and biological agents, to specifically include Methylacetoacetate and BG, as a result of his participation in Operation SHAD.  The examiner indicated that the Veteran's diabetes had a typical presentation at the time of diagnoses and has followed a typical course since diagnosis.  He further noted that the Veteran had other risk factors for the development of type II diabetes mellitus, to include a very strong family history of type II diabetes mellitus that showed that the Veteran's two sisters, one brother, and both parents all had diabetes.  In an addendum dated in May 2011, the VA examiner opined that it was less likely than not that the Veteran's diabetes mellitus, diagnosed in 1995, was related to possible exposures over 20 years earlier.  The examiner again noted the Veteran's family history of diabetes and indicated that that was more likely than not the cause of the Veteran's type II diabetes mellitus.

In view of the evidence, the Board finds that service connection for diabetes mellitus as directly related to service is not warranted.  While the Veteran has a diagnosis of diabetes mellitus, none of the medical evidence suggests an association between his diabetes and service.  Although the VA examiner stated in his February 2012 addendum opinion that if it was determined that the Veteran had in fact been exposed to herbicides in service, then it would be at least as likely as not that his diabetes is related to service, as determined above, there is no basis upon which to find that the Veteran had any actual exposure to herbicides in service.  Further, the examiner opined against an association between the Veteran's diabetes mellitus and his exposure to chemical and biological agents as a result of his participation in Operation SHAD.  Rather, the VA examiner concluded that the most likely etiology of the Veteran's diabetes mellitus was his family history, noting that a number of the Veteran's siblings and both of his parents had been diagnosed as having diabetes mellitus.  The Board also notes that the Veteran's diabetes mellitus was not evident until at least 9, but most likely more than 25 years after service and there is an absence of symptomatology during the intervening period.  

The Board finds that the VA examiners' negative nexus opinions are adequately supported by the reasons stated therein.  It is clear that a variety of factors were considered, to include the Veteran's lay statements, the in-service exposures the chemical and biological agents, the lack of evidence of diabetes in service, and the date of diagnosis of the Veteran's diabetes, in failing to find an association between the Veteran's diabetes and service.  Consequently, service connection is not warranted for type II diabetes mellitus on a direct basis, including as a result of exposure to herbicides and/or chemical and biological agents, as a crucial element of service connection has not been shown.  See Hickson v. West, 12 Vet. App. 247 (1999) (establishing service connection requires, among other things, evidence of a nexus between the claimed in-service disease or injury and the present disease or injury); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In this regard, the Board notes that although the Veteran believes his diabetes mellitus is due to service, generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such a medical determination, especially in light of the VA examiner's opinion that the likely cause of the Veteran's diabetes mellitus is his family history of the disease and the fact that the evidence fails to demonstrate the onset of his diabetes in, or within one year of, service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In finding that service connection for diabetes mellitus is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2011).



ORDER

Service connection for type II diabetes mellitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


